Citation Nr: 1622507	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-11 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a rash on the left foot.  

2.  Entitlement to service connection for a rash on the right foot.  

3.  Entitlement to service connection for a rash on the left leg.  

4.  Entitlement to service connection for a rash on the right leg.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Indianapolis, Indiana Department of Veterans' Affairs (VA) Regional Office (RO).

In October 2010 a hearing was held at the Indianapolis, Indiana RO before a Decision Review Officer (DRO).  The transcript of this proceeding has been associated with the claims folder.  

In a December 2014 decision, the Board denied service connection for back surgery, claimed as residuals of a cyst removal.  The Board also remanded the issues of service connection for a rash of the left foot, right foot, left leg and right leg for additional development.  

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although a June 2015 VA examination and opinion was provided for the Veteran's rash of the left leg, right leg, left foot and right foot, this opinion is inadequate, as the VA examiner failed to address the lay statements of a continuity of rash symptoms since service and whether the Veteran had a rash of either the left or right foot.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board observes that, while the medical evidence of record does not indicate any treatment for a rash of the left foot or right foot, the examiner should specifically address whether a rash of the left foot or right foot is present and, if so, provide an additional opinion regarding the etiology of these conditions.  

Additionally, the Veteran has provided several statements of record that his rash symptoms began during his active service and have continued since that time.  An April 2010 VA outpatient treatment report reflects the Veteran reported a history of a recurrent rash on his legs, just above his boot, that started just after he got out of the Air Force, which appeared two to three times per year, lasting about eight weeks at least and was treated with cortisone and ointments.  In addition, the Veteran's mother testified in the October 2010 RO hearing that the Veteran's skin condition may have been caused by chemicals encountered while on active duty.  Therefore an adequate VA supplemental opinion regarding the etiology of the Veteran's rashes of the left leg, right leg, left foot and right foot is necessary.  McLendon, 20 Vet. App. 79, 83 (2006); Locklear, 20 Vet. App. 410 (2006); Waters, 601 F.3d 1274, 1276 (2010).  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Upon receipt of all additional records, arrange for the claims file to be forwarded to the VA examiner who performed the June 2015 VA examination or similar clinician if unavailable, to review the claims file and provide a supplemental opinion.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  If the examiner who provided the June 2015 VA examination is unavailable or if this examiner determines it to be necessary, the Veteran should be scheduled for such examination.

Please review the Veteran's reported history carefully.  Specifically of note in the record are: (1) the April 2010 VA outpatient treatment report demonstrating a history of a recurrent rash on his legs, just above his boot, that started just after the Veteran got out of the Air Force; (2) the Veteran's mother's lay testimony in the October 2010 RO hearing reporting possible exposure to chemicals in service; and (3) the lay statements from the Veteran indicating a continuity of rash symptoms since his active service.  (Note: the Veteran is competent to attest to lay observable symptoms, although credibility is a separate determination.)  

The examiner is then asked to answer the following questions as posed:  

(a).  Please identify any current rash or other skin disability of the left foot or right foot.  If no disability can be found, please report and provide an explanation.  

(b).  If a rash or other skin disability of the left foot or right foot is found, whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed rash or other skin disability of either foot identified in the examination was incurred during the Veteran's active military service or was otherwise related to any disease, event, or injury during his service, to include the possible exposure to chemicals.  

(c).  Also, please answer again whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed eczema of the bilateral legs identified in the examination was incurred during the Veteran's active military service or was otherwise related to any disease, event, or injury during his service, to include the possible exposure to chemicals.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  In providing a rationale, the examiner is asked to specifically comment on the April 2010 VA outpatient treatment report, the Veteran's mother's lay testimony of possible exposure to chemicals and the Veteran's lay statements of a continuity of skin rash symptoms since his active service.  

3.  Ensure the examiners' opinions are responsive to the determinative issue of etiology of the issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




